Title: 71. A Bill for the Suppression and Punishment of Riots, Routs, and Unlawful Assemblies, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that if any riot, assembly or rout of people against the law, be made in any part of the commonwealth, the Justices of Peace, three, or two of them at the least, and the sheriff or under sheriff of the county where such riot, assembly or rout shall be made, shall come with the power of the county (if need be) to arrest them, and shall arrest them. And the same Justices and sheriff, or under sheriff, shall have power to record that which they shall find so done in their presence against the law, by which record such trespasses and offenders shall be convict, and shall be taken and put in the jail of the same county there to abide for so long time as shall be limited by a jury to be sworn by the Judges for that purpose, and further until they shall have paid such amercement as the same jury shall assess. And if it happen that such trespasses and offenders be departed before the coming of the said Justices and sheriff, or under sheriff, the same Justices, three or two of them, shall diligently enquire, within a month after such riot, assembly or rout of people so made, and thereof shall hear and determine according to law. And for this purpose the sheriff having a precept directed to him shall return twenty four fit persons, twelve of whom having been sworn shall enquire of the said riot, rout, or unlawful assembly, and award against those whom they shall find guilty thereof due pains by  amercement and imprisonment, as before is directed; and if so many of them should not appear, those who make default shall be fined by the same Justices forty shillings each; and if the default be in the sheriff or under sheriff he shall forfeit to the commonwealth twenty pounds. And if the said riot, rout or unlawful assembly be not found by the said jury by reason of any maintenance, embracery, partiality, or other misbehaviour of the said jurors, then the said Justices and the sheriff or under sheriff shall certify the whole matter and circumstances to the General Court, and also the names of the maintainers and embracers in that behalf, if any be, with their misdemeanors that they know, in order that they may be duly prosecuted, upon pain of every of the said Justices and sheriff or under sheriff to forfeit twenty pounds if they have no reasonable excuse for not certifying the same; which certificate shall be of like force as the presentment of a grand jury; and thereupon the said trespassers and offenders being put to answer, they which shall be found guilty shall be punished by imprisonment and amercement according to the discretion of a jury, as before is directed; and if the same trespassers do not appear before the General Court at the first precept, then shall be another precept directed to the sheriff of the county, to take the said trespassers and offenders, if they may be found, and to bring them, at a certain day, before the General Court; and if they cannot be found, the sheriff or under sheriff shall make proclamation in his full county next ensuing the delivery of the second precept that they shall appear before the General Court on a day named; and in case the same offenders come not as afore is said, and the proclamation made and returned, they shall be convict and attainted of the riot, assembly or rout aforesaid. And moreover the Justices of Peace in every county where such riot, assembly or rout of people shall be made, in case the same be made in their presence, or if none be present, then the Justices dwelling nighest, having notice thereof, together with the sheriff or under sheriff of the same county, shall do execution of this act, every one upon pain of a hundred pounds, to be paid to the commonwealth as often as they shall be found in default of the execution of the same act.
And on such default of the Justices and sheriff or under sheriff, a commission shall go from the General Court, at the instance of the party grieved, to enquire, as well of the truth of the case and of the original matter for the party complainant, as of the default or defaults of the said Justices, sheriff or under sheriff in this behalf supposed, to be directed to sufficient and indifferent persons  at the nomination of the Judges. And the said commissioners presently shall return into the General Court the inquests and matters before them in this behalf taken and found.
But no persons convicted of a riot, rout or unlawful assembly shall be imprisoned for such offence by a longer space of time than one year.
Persons legally convicted of a riot, rout, or unlawful assembly, otherwise than in the manner directed by this act, shall be punished by imprisonment and amercement at the discretion of a jury under the like limitation.
